Stephens, P. J.
This being a suit in trover to recover two pool tables, a number of billiard balls and cues, and there being evidence that the testate of one of the defendants, and the plaintiff, had at one time been joint owners of the pool tables, the plaintiff having bought a half interest therein and also an interest in the balls and cues from a former owner, but had failed to pay therefor, that the person who was the joint owner with the plaintiff had paid the plaintiff’s debt for the purchase-price of the property, that the plaintiff, who had been running a pool room jointly with the joint owner, gave up the business *666and went away, and that about the time he left, stated that he was giving up the business, that he “couldn’t make a go of it,” and had turned the business over to the' joint owner and was leaving and having nothing else to do with the business, the inference that the plaintiff had relinquished whatever right, title, or interest he may have had in the property to the joint owner of the property, and therefore had no right, title, or interest in the property, was authorized. The verdict for the defendants was authorized and the court did not err in overruling the plaintiff’s motion for new trial which was based on the general grounds only.
Decided November 5, 1937.
R. G. Jmicins, D. D. Veal, for plaintiff.
M. F. Adams, R. G. Whitman, for defendants.

Judgment affirmed.


Suiion wncl Félion, JJ., concur.